Citation Nr: 1432559	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  10-40 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for left hip arthritis.

2.  Entitlement to a compensable disability evaluation for limitation of extension of the left thigh.  

3.  Entitlement to a compensable disability evaluation for a right thigh scar (as a residual of a right knee gunshot wound).  

4.  Entitlement to a disability evaluation in excess of 20 percent for right knee gunshot wound residuals.  

5.  Entitlement to a disability evaluation in excess of 10 percent for instability of the right knee.  

6.  Entitlement to a compensable disability evaluation for limitation of extension of the right knee.  

7.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine, to include as secondary to right knee gunshot wound residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to April 1960.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Louisville, Kentucky.  

In September 2011, the Veteran testified before the undersigned acting Veterans Law Judge (VLJ) at a Travel Board hearing at the RO in Louisville, Kentucky.  A transcript of the proceeding has been associated with the Veteran's virtual file.  

In November 2013, the Board remanded this case to the RO via the Appeals Management Center (AMC).  The case has been returned to the Board for further appellate review.  
In a March 2014 Decision Review Officer (DRO) decision, the RO assigned a separate 10 percent disability evaluation for the Veteran's instability of the right knee, a separate 0 percent disability evaluation for limitation of extension of the right knee, and a separate 0 percent disability evaluation for limitation of extension of the left thigh, all effective December 16, 2013.  As the separate evaluations assigned do not represent the maximum ratings available but stem from the initial appeal, the issues remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also reviewed the Veteran's Virtual VA file and finds that it does not include any additional relevant documents.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to right knee gunshot wound residuals is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran's left hip arthritis is manifested by complaints of pain with some limitation of motion, with no objective evidence of flexion limited to 30 degrees or involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  

2.  The Veteran's left thigh extension is limited to greater than five degrees, with pain manifest on motion only greater than 5 degrees.

3.  The Veteran has presented credible and competent lay testimony of pain and itchiness of his right thigh scar.  

4.  The Veteran's right knee gunshot wound residuals are manifested by complaints of pain with some limitation of motion, with no evidence of flexion limited to 15 degrees or less.  

5.  The Veteran's instability disability is manifested by evidence of slight instability, with no evidence of moderate or severe instability.  

6.  The Veteran's extension disability is manifested by extension limited to 5 degrees with no evidence of extension limited to 10 degrees or more.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 percent for the Veteran's left hip arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5252 (2013).

2.  The criteria for a compensable disability evaluation for limitation of extension of the left thigh, as secondary to the service-connected left hip arthritis, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.7, 4.71a, Diagnostic Code 5251 (2013).

3.  The criteria for a 10 percent evaluation for a right thigh scar are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2013).

4.  The criteria for a disability evaluation in excess of 20 percent for the Veteran's right knee gunshot wound residuals are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.7, 4.71a, Diagnostic Codes 5003, 5260 (2013).

5.  The criteria for a disability evaluation in excess of 10 percent for instability of the right knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.7, 4.71a, Diagnostic Code 5257 (2013).

6.  The criteria for a compensable disability evaluation for limitation of extension of the right knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.7, 4.71a, Diagnostic Codes 5003, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).  


VA's Duty to Notify and Assist

VA has complied with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the RO to the Veteran dated in March 2010.  The letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his increased rating claims; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The March 2010 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Although the March 2010 letter did not advise him of the evidence necessary to establish a claim of entitlement to an increased evaluation under the specific diagnostic codes assigned to his service-connected left hip arthritis and right thigh scar pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); the U.S. Court of Appeals for Veteran's Claims (Court) subsequently held that VCAA notice in a claim for increased rating need not be "veteran specific" and need not include reference to impact on daily life or rating criteria.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

With respect to the timing of VCAA notice, the United States Court of Appeals for Veterans Claims (Court) and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In this case, the March 2010 letter was sent to the Veteran before the initial adjudication of his claims.  As such, the Board finds that the duty to notify has been met. 
The RO has secured the Veteran's service treatment records (STRs), VA treatment records, as well as provided him with several VA medical examinations to rate the current severity of his service-connected right knee, left hip, and right thigh scar disabilities.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83.  The examinations were provided in April 2010 and December 2013.  These examinations are informed, competent and responsive to the issues, and new VA examinations to rate the severity of his right knee, left hip arthritis, and right thigh scar are not warranted.  The Veteran has submitted personal statements and representative argument.  

Under 38 C.F.R. § 3.103(c)(2) (2013), it is the responsibility of the hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer has two distinct duties under section 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496 (finding that a hearing officer's inquiries regarding the existence of a current disability and a nexus to service did not equate to explaining to the claimant that these issues were material to substantiating the claim).  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.  

The Court also observed that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c).  See id. at 498.  Citing Shinseki v. Sanders, 556 U.S. 396 (2009), the Court noted that the rule of prejudicial error requires a case-by-case determination as to whether the error in question was harmless.  Id.  Thus, in Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly explain the material issues of medical nexus and current disability, the "clarity and completeness of the hearing record was intact" and the purpose of section 3.103(c)(2) fulfilled because the record reflected that these issues were developed by VA, including the provision of a VA examination, and there was no indication that the appellant had any additional information to submit.  

At the September 2011 hearing, the Veteran testified as to the severity of his service-connected right knee disability, left hip arthritis, and right thigh scar.  No deficiencies have been argued by the Veteran.  Through numerous notice letters and a remand in November 2013, the Veteran has been advised of what evidence would substantiate his claims, and accorded opportunities to provide substantiating evidence.  The Veteran did not raise any new issues relevant to his claims at the hearing, and there is also no indication of any outstanding evidence he might submit.  Thus, given the development undertaken by VA with respect to the claims, and in light of the Veteran's testimony at the hearing, the "clarity and completeness of the hearing record [is] intact" and the purpose of section 3.103(c)(2) to develop the record has been fulfilled.  Id. at 498-99.  Accordingly, the Veteran's right to a Board hearing has been satisfied and no prejudicial error exists with regard to the hearing officer's duties under section 3.103(c)(2).  See id.; see also Sanders, 556 U.S. at 407, 410.  The Veteran's right to a Board hearing has been satisfied and no prejudicial error exists with regard to the hearing officer's duties under section 3.103(c)(2).  See id.; see also Sanders, 556 U.S. at 407, 410.  

The Appeals Management Center (AMC) complied with the Board's November 2013 remand directives pertaining to the increased rating claims for the service-connected right knee disability, left hip arthritis, and right thigh scar.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  The AMC obtained additional VA outpatient treatment records and afforded the Veteran an updated VA examination to ascertain the current severity of his service-connected right knee disability, left hip disability, and right thigh scar.  The RO/AMC has complied with the Board's instructions.  In summary, the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).  

The Merits of the Increased Rating Claims

The Veteran filed for his increased rating claims in March 2010.  The Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  That is to say, the Board must consider whether there have been times when his left thigh and right thigh scar disabilities have been more severe than at others, and rate it accordingly.   

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the clam or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Left Hip Arthritis and Left Thigh Limitation of Extension

The Veteran contends that his service-connected left hip disability warrants an increased rating.  

The Veteran's service-connected left hip arthritis is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5252-5010.  Under Diagnostic Code 5010, arthritis due to trauma, which is substantiated by X-ray findings, will be rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

Under Diagnostic Code 5252, a 10 percent disability rating is assigned for flexion of the thigh limited to 45 degrees.  Id.  For the next higher rating of 20 percent, there must be limitation of flexion to 30 degrees.  Id.  

As mentioned above, the Veteran currently also receives a noncompensable evaluation for limitation of extension of the left thigh, as secondary to the service-connected left hip arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5251.  Under Diagnostic Code 5251, for limitation of extension of the thigh, a maximum rating of 10 percent is assigned for limitation of extension to 5 degrees.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5253, a 10 percent rating is assigned when there is limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees.  Id. Where there is limitation of thigh abduction with motion lost beyond 10 degrees, a 20 percent rating is assigned.  Id.

Normal hip flexion is from zero to 125 degrees, and normal hip abduction is from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

In April 2010, the Veteran underwent a VA examination for his service-connected left hip disability.  He reported staggering when walking sometimes, along with progressively worsening pain and decreased motion in the left hip and right thigh.  He admitted to also limiting his activity due to his left hip disability worsening.  The Veteran reported taking Tramadol, Aleve, and Gabapentin to alleviate the pain associated with his service-connected left hip disability.  

Upon physical examination testing, the VA examiner indicated that the Veteran's gait was normal with abnormal motion of the left hip.  Range of motion testing of the left hip reflected flexion to 125 degrees, extension to 30 degrees, and abduction to 45 degrees.  The Veteran was noted as being able to cross his left leg over the right leg and extending his toes out greater than 15 degrees.  There was no objective evidence of pain with active motion on the left side, no objective evidence of pain following repetitive motion, and no additional limitations after three repetitions of range of motion.  X-ray testing of the left hip revealed no gross bone destruction or other significant abnormalities.  The examiner diagnosed the Veteran with left hip arthritis and likely peritendinitis, and concluded that because of his service-connected disability, he has decreased mobility, problems with lifting and carrying, decreased strength in his lower extremity, and pain.  The left hip disability causes severe problems with chores; moderate difficulties with shopping and exercise; mild problems with recreation, dressing, and driving; and no issues with sports, feeding, bathing, toileting, and grooming.  

In December 2013, the Veteran was afforded a second VA examination for his service-connected left hip disability.  At the examination, the Veteran denied having any hip pain, but reported pain in the left buttock when his back pain is severe.  He also denied any flare-ups of left hip pain. 

Upon physical examination testing, the examiner noted no localized tenderness or pain to palpation for joints/soft tissue of either hip.  Muscle strength testing of the left hip flexion, left hip abduction, and left hip extension was 5/5 or normal strength.  There was no evidence of ankylosis of the left hip joint.  Range of motion testing showed left hip flexion to 110 degrees with no objective evidence of painful motion and extension to greater than 5 degrees with objective evidence of painful motion at greater than 5 degrees.  There was no abduction lost beyond 10 degrees, adduction was not limited such that the Veteran cannot cross his legs, and rotation was not limited such that the Veteran cannot toe-out more than 15 degrees.  The Veteran was noted as being able to perform repetitive-use testing with three repetitions.  Post-testing range of motion reflected flexion to 110 degrees and extension to 5 degrees or greater.  There was no additional limitation in range of motion of the hip and thigh following repetitive-use testing; however, the examiner noted functional loss and/or functional impairment of the hip and thigh.  Specifically, the examiner indicated that the contributing factor to such functional loss and/or functional impairment on both hips was less movement than normal.  X-ray testing documented mild to moderate degenerative joint disease of the left hip.  

The Board notes that VA outpatient treatment records reflect no complaints or treatment pertaining to the left hip disability.  

Based upon the evidence of record, the Board finds that an increased disability evaluation is not warranted for the service-connected left hip disability under Diagnostic Code 5010.  As the Veteran is already rated at 10 percent under the code, there is no x-ray evidence showing involvement of two more major joints or 20 more minor joints with occasional incapacitating exacerbations.  Therefore a higher disability evaluation is not warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

A higher disability evaluation is also not warranted for the service-connected left hip disability under Diagnostic Code 5252 and the remaining diagnostic codes for the hip and thigh.  As previously mentioned, at the April 2010 and December 2013 VA examinations, the Veteran demonstrated left hip flexion to 125 degrees and 110 degrees, abduction to 45 degrees, and extension to 30 degrees and greater than 5 degrees.  Based upon these findings, there is no evidence of left hip anklyosis, extension limited to 5 degrees, or flexion limited to 30 degrees or less.  As such, a higher rating is not warranted under Diagnostic Codes 5250 (ankylosis of the hip), 5251 (limitation of extension of the thigh), and 5252 (limitation of flexion of the thigh).  Additionally, there is no evidence showing that the left hip has limitation of abduction or motion lost beyond 10 degrees, the presence of a flail joint, or impairment of the left femur.  Therefore, a higher rating is not warranted under Diagnostic Codes 5253 (impairment of the thigh), 5254 (flail joint of the hip), and 5255 (impairment of the femur).  
The Board has also considered whether a compensable disability evaluation is warranted for limitation of extension of the left thigh as secondary to the service-connected left hip arthritis.  As mentioned above, at the December 2013 VA examination, post-testing range of motion reflected extension to greater than 5 degrees, with painful motion beginning at greater than 5 degrees.  As such, a compensable disability evaluation is not warranted for the limitation of extension of the left thigh as secondary to the service-connected left hip arthritis under Diagnostic Code 5251.  

The Board has also considered DeLuca v. Brown, 8 Vet. App. 202 (1995), in reaching its conclusion in this case.  There is no evidence of functional loss due to pain which would warrant a higher rating.  While the Veteran demonstrated additional functional loss and/or impairment due with the contributing factor being less movement than normal, the range of motion does not approximate the criteria for a higher rating under the hip code.  As such, the Board finds that the currently assigned evaluations appropriately reflect the extent of pain and functional impairment that the Veteran may experience as a result of his service-connected left hip disability.

The Veteran is competent to report his left hip arthritis symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating left hip arthritis to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which his disability is evaluated.  

Accordingly, the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and an increased evaluation in excess of 10 percent for left hip arthritis and a compensable evaluation for limitation of extension of the left thigh as secondary to the service-connected left hip arthritis must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

Right Thigh Scar

The Veteran's service-connected right thigh scar is currently evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7804.  At the outset, the Board notes that the criteria for evaluation of scars were amended effective October 23, 2008.  Because the Veteran made a new claim for an increase in March 2010, the new criteria apply.  

Diagnostic Code 7804 provides that one or two scars that are unstable or painful are rated as 10 percent disabling.  Three or four scars that are unstable or painful are rated as 20 percent disabling.  Five or more scars that are unstable or painful are rated as 30 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive a rating under this diagnostic code, when applicable.  38 C.F.R. § 4.118.  

In April 2010, the Veteran was afforded a VA examination for his service-connected right thigh scar.  The Veteran reported no pain or skin breakdown over the scar.  Physical examination testing revealed the presence of a scar on the lateral mid-thigh to lateral to patella.  The examiner measured the scar as being two centimeters in width and 20 centimeters in length.  The scar was described as being superficial with no signs of skin breakdown, inflammation, edema, keloid formation, abnormal texture, hypopigmentation, hyperpigmentation, underlying soft tissue loss, or being painful.  The skin was not indurated or inflexible, contour was not elevated or depressed, and the scar was not adherent to underlying tissue.  The examiner also noted that the scar causes some limitation of motion of the right knee.  He was diagnosed with a gunshot wound to the right lateral thigh from the right thigh to the right knee, status post surgical intervention with residual limitation of motion.  

During his September 2011 hearing, the Veteran stated that his right thigh scar "itches" and also reported pain that varies "every week maybe 10 days, something like that, it'll flare up maybe for a few hours, maybe just for a few minutes."  

The Veteran underwent a second VA examination for his service-connected right thigh scar in December 2013.  Upon physical examination testing, the examiner noted the inverted, non-linear, "Y" lateral thigh scar over the tensor fascia lata, measuring 19 centimeters.  The examiner indicated that the scar was not painful, unstable, resulted in loss of skin, superficial, or deep.  The examiner noted that there was a lack of feeling over the lateral right thigh due to the scar, which places the Veteran at risk for injury, and he should be limited in exposure to dangerous temperature extremes or caustic substance as the lateral thigh may not respond with avoidance.  

While the VA examinations of record have not shown a painful scar, the Veteran has testified that his scar itches and is intermittently painful every seven to ten days or so.  The Veteran is competent to report such pain and itching, and there is no reason for the Board to believe he is not credible.  Layno, 6 Vet. App. at 470.  For that reason, a 10 percent evaluation is warranted under Diagnostic Code 7804.  

The Board has considered whether the Veteran is entitled to a higher rating under other diagnostic codes for scars.  Diagnostic Code 7800 evaluates disfigurement of the head, face or neck.  As the scar on appeal is located on the thigh, Diagnostic Code 7800 is not applicable.  Although the December 2013 examiner described the scar as being nonlinear, there is no evidence of the scar being deep, as the examiner concluded that there was no evidence of underlying tissue loss or underlying soft tissue damage.  Furthermore, the area of the nonlinear scar is less than six square inches.  Thus, Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, does not assist the Veteran in obtaining a higher disability rating.  

A higher rating is also not warranted under Diagnostic Code 7805.  As mentioned, Diagnostic Code 7805 applies to other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  This diagnostic code directs that any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 should be evaluated under an appropriate diagnostic code.  This instruction essentially directs that the scars be rated for functional limitation if present.  The Board notes that the April 2010 examiner indicated that the scar causes some limitation of motion of the right knee.  However, there is no indication that such limitation of motion of the right knee is indicative of a compensable rating.  During the same VA examination, the April 2010 examiner conducted range of motion testing for the right knee.  Range of motion testing revealed right knee flexion to 95 degrees and right knee extension to 0 degrees.  Such findings do not allow for a compensable rating under the diagnostic codes for the knee and leg.  Therefore, a higher disability rating is not warranted for the Veteran's service-connected right thigh scar under Diagnostic Codes 7800, 7801, and 7805.  

The Board has considered staged ratings, pursuant to Hart, supra, but finds the 10 percent rating assigned appropriate for the entire rating period.  

Accordingly, the evidence supports a 10 percent evaluation, but not higher, for the Veteran's right thigh scar for the pendency of this appeal.  To that extent only, the appeal is granted.

Right Knee Gunshot Wound with Residuals

The Veteran contends that his service-connected right knee disability warrants increased ratings.  

The Veteran's service-connected right knee gunshot wound with residuals is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5260.  The Veteran is also in receipt of separate evaluations for instability of the right knee under 38 C.F.R. § 4.71 Diagnostic Code 5257 and limitation of extension of the right knee under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5261.  

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. In the absence of limitation of motion, a 10 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable evaluation is assigned when flexion is limited to 60 degrees.  A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a 0 percent rating is assigned for a limitation of extension of the leg to 5 degrees.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is assigned in the case of extension limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is assigned for limitation of extension to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).  

Under Diagnostic Code 5257, a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is warranted where there is severe subluxation or lateral instability.  38 C.F.R. § 4.71a.  

A claimant who has arthritis as shown by x-ray and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  For a knee disability rated under Diagnostic Code 5257 or Diagnostic Code 5259 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, the limitation of motion under Diagnostic Code 5260 or 5261 need not be compensable but must at least meet the criteria for a noncompensable rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  Separate ratings are also available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004). The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel of the VA. 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2013).  

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2013).

In April 2010, the Veteran was afforded a VA examination for his service-connected right knee disability.  Upon physical examination testing, the VA examiner noted bony joint enlargement, crepitus, edema, and abnormal motion.  There were no bumps consistent with Osgood-Schlatter's disease, mass behind the knee, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, or abnormal tendons or bursae.  Range of motion testing reflected flexion to 95 degrees and extension to 0 degrees.  There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  X-ray testing showed mild to moderate osteoarthritic degenerative changes of the knees with no effusion.  The examiner was diagnosed with status post gunshot wound right knee with residuals of arthritis and limited range of motion.  

In December 2013, the Veteran underwent a second VA examination for his service-connected right knee disability.  He denied any flare-ups associated with his right knee disability.  Range of motion testing reflected flexion to 95 degrees with no objective evidence of painful motion and extension to 5 degrees with no objective evidence of painful motion.  After repetitive-use testing with three repetitions, flexion was to 95 degrees and extension was to 5 degrees.  The examiner noted that there was functional loss and/or functional impairment of the knee with the contributing factors being less movement than normal; pain on movement; interference with sitting, standing, and weight-bearing; and going down stairs with the right leg.  There was no tenderness or pain to palpation for joint line or soft tissues of the knee and muscle strength testing was normal strength (5/5) for right knee flexion and extension.  Lachman's testing and medial-lateral instability were both 1+.  There was no evidence or history of recurrent patellar subluxation/dislocation.  X-ray testing reflected moderate degenerative joint disease.  The VA examiner diagnosed the Veteran with osteoarthritis, femur fracture, and tibia fracture.  

Based upon the evidence of record, the Board finds that a higher disability evaluation is not warranted under Diagnostic Codes 5003 and 5260.  The Veteran is currently receiving a 20 percent disability evaluation for his right knee disability, which is the maximum evaluation under Diagnostic Code 5003.  As such, a higher rating is not warranted under that code.  A higher disability rating is also not warranted under Diagnostic Code 5260.  As mentioned above, range of motion testing at the April 2010 and December 2013 VA examinations revealed flexion to 95 degrees.  In order to warrant the next-higher rating under Diagnostic Code 5260, flexion must be limited to 15 degrees, which has not been demonstrated in this case.  As such, a higher disability rating is not warranted under Diagnostic Code 5260.  

There is also no evidence of ankylosis (Diagnostic Code 5256) in this case.

As mentioned above, the Veteran is also receiving separate evaluations for instability and limitation of extension of the right knee.  The Board will determine whether those ratings warrant higher ratings.  

The Board finds that an increased rating is not warranted for the Veteran's instability of the right knee.  There is no evidence showing that the Veteran's instability is moderate.  At the April 2010 VA examination, the examiner found no evidence of instability in the right knee.  At the December 2013 examination, the examiner noted that Lachman's testing and medial-lateral instability testing results were both 1+.  Such findings are indicative of mild or slight instability and not moderate instability.  As such, an increased rating is not warranted for instability of the right knee.  

The Board also finds that an increased rating is not warranted for the Veteran's extension of the right knee.  There is no evidence showing that his extension is limited to 10 degrees or more.  Range of motion testing at the April 2010 and December 2013 showed extension to 0 and 5 degrees, respectively, with the latter examination showing no pain with extension or additional loss of motion with repetition.  Such findings are not indicative of a compensable evaluation under Diagnostic Code 5261.  Therefore, an increased rating is not warranted for limitation of extension of the right knee.  

The Board has considered whether a higher evaluation is warranted on the basis of functional loss due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The December 2013 examiner noted that there was functional loss and/or functional impairment of the knee with the contributing factors being less movement than normal; pain on movement; interference with sitting, standing, and weight-bearing; and going down stairs with the right leg.  After repetitive-use testing with three repetitions, flexion was to 95 degrees and extension was to 5 degrees.  At its worst, the Veteran's extension was to 5 degrees, which falls within the criteria for the current assignment of the 0 percent disability evaluation based on limitation of extension.  Furthermore, there is no indication that pain, due to the Veteran's service-connected knee disabilities have caused functional loss greater than that contemplated by the disability evaluations currently assigned.  The degree of limitation of motion is contemplated in the current ratings.  Therefore, the Board finds that the holding in DeLuca and the provisions of 38 C.F.R. §§ 4.40 and 4.45 does not provide a basis for a higher rating.

The Veteran is competent to report his right knee symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating to the right knee to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which his disability is evaluated.  

Accordingly, the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and a disability evaluation in excess of 20 percent for a right knee disability, a disability evaluation in excess of 10 percent for instability of the right knee, and a compensable disability evaluation for limitation of extension of the right knee must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

Other considerations

The Board has also considered whether referral for an extraschedular rating is appropriate.  Ratings are generally based on average impairment, and that the rating schedule represents, as far as is practicable, the average impairment of earning capacity.  See 38 C.F.R. § 3.321(a), (b) (2013).  However, to afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.3211 (b) (2013).  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id. at 115-16.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, and is therefore found to be inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Id.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

There is no evidence either submitted by the Veteran or otherwise obtained which suggests that his right knee, left hip arthritis, and right thigh scar have markedly interfered with his employment status beyond that interference contemplated by the assigned evaluations, and there is also no indication that the disorders have necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  Rather, all symptoms described above have been fully contemplated by the criteria of Diagnostic Codes 5003, 5010, 5257, 5260, 5261, and 7804, taking into account 38 C.F.R. §§ 4.40 and 4.45 as well.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 11 (2008).  

Finally, the Veteran has not asserted, nor does the evidence suggest, that the Veteran's disabilities preclude substantially gainful employment.  During his April 2010 VA examination, he reported retiring from his job in June 2009.  The Board thus finds that this appeal does not raise a claim for a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
















ORDER

A disability evaluation in excess of 10 percent for left hip arthritis is denied.

A compensable disability evaluation for limitation of extension of the left thigh is denied.  

A 10 percent disability evaluation for a right thigh scar (as a residual of a right knee gunshot wound) is granted, subject to the laws and regulations governing the payment of monetary benefits.  

A disability evaluation in excess of 20 percent for right knee gunshot wound residuals is denied.  

A disability evaluation in excess of 10 percent for instability of the right knee is denied.  

A compensable disability evaluation for limitation of extension of the right knee is denied.  


REMAND

A remand is warranted in order to obtain a supplemental opinion regarding the etiology of the Veteran's degenerative disc disease of the lumbar spine.  

The Board remanded the claim in November 2013 for an additional VA examination and nexus opinion.  According to the remand directives, the examiner was asked to take into consideration the Veteran's lay testimony at the Board hearing that he experienced back problems prior to service, as well as the September 1967 x-ray report showing that the Veteran's back was normal.  In the December 2013 examination report, the examiner concluded that the Veteran's back disability is less likely than not incurred in or caused by service and not due to his service-connected right knee disability.  However, there is no indication that the examiner considered the Veteran's lay testimony at the Board hearing of having back problems prior to service, which was requested by the Board in the November 2013 remand.  As the remand directives have not been adequately completed and the matter is remanded once again.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for the Veteran's VBMS file (and any relevant Virtual VA documentation) to be once again returned to the VA examiner who conducted the December 2013 examination for a review and an addendum opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the back disability was incurred in service or was caused or aggravated by his right knee disabilities, that takes into consideration the Veteran's lay testimony at the September 2011 Board hearing that he experienced back problems prior to service.  If the VA examiner who conducted the December 2013 examination is unavailable, arrangements should be made for the opinion to be provided by another appropriate treatment provider.  The explanation of rationale must include comment on the September 2011 Board hearing testimony that he experienced back problems prior to service.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

2.  After the development sought is completed, the RO/AMC should review the record and readjudicate the claims.  If they remain denied, the RO should issue an appropriate supplemental statement of the case (SSOC), and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


